                        Case 4:19-cr-00523 Document 1 Filed on 06/24/19 in TXSD Page 1 of 5



         AO    9l (Re\ ll/11) Criminal Complarnl



              Sealed
                                                   UNrrpn Sreres Drsrzucr Counr                                              United States Courts
Public and unofficial staff access                                              for the                                    Southern District of Texas
     to this instrument are
   prohibited by court order                                         Southem District of Texas                                      FILED
                                                                                                                                      June 24, 2019
                              United States of America                              )                                                   
                                                                                    )                                   David J. Bradley, Clerk of Court
                                 Mark Wayne Cottrell                                )      Case No.
                                                                                    )
                                                                                    )
                                                                                    )
                                                                                              4:19mj1152
                                                                                    )
                                        Defendant/9


                                                               CRIMINAL COMPLAINT
                    I, the complainant in this case. state that the following is true ro the best of my knowledge and belief.
        On or about the date(s)          of           April 18, 20'19, to present         in the count-v   of                Harris             in the
                  Southern           District of             Texas            , the defendant(s)   violated:

                       Code Sectiott                                                         Ofense Description
         18   u.s.c.   S   22524 (a)(2XB)                     Distribution of child pomography




                    This criminal complaint is based on these facts:

        See attached Affldavit.




                   d   Continued on the attached sheet.



                                                                                                                            's   signalurc

                                                                                                    Robert J. Guerra, FBI Special Agent
                                                                                                                Ptinled name and title
       Sworn to telephonically.
       Swom to before me and signed in my presence.


       Date   :     June 24, 2019
                                                                                                                 Judge s signature

       Cit) and state:                             Houston, Texas                                     Dena Hanovice Palermo, USMJ
                                                                                                           Printed none ond ttle
         Case 4:19-cr-00523 Document 1 Filed on 06/24/19 in TXSD Page 2 of 5




                     AFFIDAVIT IN SUPPORT OF CRI},IINAL COMPLAINT

    I, Robert J. Guerra- being duly swom. herebv depose and state the follorving:

             I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned to
       the Special Agent in Charge (SAC), in Houston. Texas. I have been so employed since
       November 2005. As part of my daily duties as an FBI agent. I am assigned to the FBI
       Houston Child Exploitation Task Force rvhich, among other things, investigates criminal
       violations relating to child exploitation and child pomography, including violations
       pertaining to the illegal production, distribution, receipt and possession of child
       pomography, in violation of l8 U.S C. S5225l.2252Aatd,2252Aetseq. I have received

       training in the areas of child pomography and child exploitation.                I   have had the
       opporfirnity to observe and review numerous examples of child pomography in all lbrms
       of media including computer media. Child Pomography, as defined in 18 U.S.C. g 2256.
       is:


      "any visual depiction, including any photograph. film, r.ideo. pich.re, or computer or
      computer-generated image or picture. wfiether made or produced by electronic,
      mechanical, or other means, of sexually explicit conduct, where (A) the production of
                                                                         -
      such visual depiclion involves the use ofa minor engaging in sexually explicit conduct;
      . . . [or] (C) such visual depiction has been created. adapted, or modified to appear that
      an identifiable minor is engaging in sexually explicit conduct." For conduct occurring
      after April 30, 2003. the definition also includes "(B) such visual depiction is a digital
      image, computer image, or computer-generated image that is, or is indistinguishable
      from that ofa minor engaging in sexually explicit conduct."

2.      This Affidavit is made in support of a criminal complaint charging Mark Wa-vne
      COTTRELL with violating 18 U.S.C. g 2252A(a)(2), the distribution of child
      pomography within the Southem District ofTexas.

J            Because this   Affidavit is being submitted for the limited purpose of securing a criminal
      complaint.     I   have not included each and every fact knoun           to me   conceming this
      investigation. I have set forth only those facts that      i   believe are necessary to establish
      probable cause that evidence       of   violation of I 8 U.S.c. g 2252A(ax2) berween the dates
      of April 18, 2019, and the present, have been committed by Mark Wayne COTTRELL.
      Case 4:19-cr-00523 Document 1 Filed on 06/24/19 in TXSD Page 3 of 5




     ri/here statements of others are set forth in this Affidavit, thet are
                                                                            set forth in substance
     and in part.

4        Between the dates     ofApril 18,2019,   and   April 19.2019. Special Agent (SA) Andrerv
     Zubik, FBI Albany, while acting in an undercover capacity began chatting with KiK user
     "umc1998". During the course ofthe KiK chat, "umc1998" shared three Mega links that
     contained child pornography.

)       In total the thee Mega links contained over 1.000 image files and over 300 video files.

     Yoru affiant has reviewed the material contained within the lr{ega links and determined
    that the majority ofthe files contained within the links depict chitd pornography as defined

     by Title 18. United States Code, Section 2256. Below is a description     of3 files contained
    within the three Mega links sent by the Kik user "umc 1998" on or about April I 8. 201 9:
    a) Andy_mein_Sohn_110jpg- This is an image file depicting a minor male, who appears
    to be under the age of 12. being anally penetrated by an adult male's finger.
    b) Ojos verdes 06.mp4- This is a video file that is 2 minutes and 22 seconds in length,
    depicting   a   minor male, who appears to be under the age of 10, being anally penetrated by
    an adult male's penis.

    c) red cushion boys #2 33.28.avi- This is a video file that is 33 minutes and 28 seconds
    in length, depicting two minor males. r.l'ho both appear under the age of 14. The minor
    males can be seen engaging in oral and anal sex with each other.
6       During the course of the chat. "umcl998" advised SA Zubik that he was located in
    Houston. Texas and that he was into "young guys". "umcl998.'stated his ideal age was
    minor males bet*een the ages of         l2-i4.     "umc1998'' advised SA Zubik that he had
    previously been with a minor male who rvas 15 years old, that he had met on the mobile
    application, Grindr. "umcl998" stated that the minor male attends a high school near his
         "umcl998" stated he has met with the minor male on at least 3 separate occasions.
    house.

    "umc1998" identified himself as "Mark" to SA Zubik. ',umcl99g" senr several images
    and videos that were purported to be of himself. The adult mare
                                                                     depicted in the images
    and videos is a white male wearing dark framed eye grasses.
                                                                with dark colored hair and a




                                                   2
        Case 4:19-cr-00523 Document 1 Filed on 06/24/19 in TXSD Page 4 of 5




       close shaved haircut. The adult male also appears to ha'i e a tattoo on his shoulder depicting

       a moon.

7         On or about April 18. 2019, SA Zubik via the KiK application provided ,.umcl99g,,
       his cellular telephone number. SA Zubik subsequently received a text message from
       telephone number 713-494-3441. The first text message stated..Hi andy. Is Mark,'. SA

      Zubik engaged in text conversation with "Mark'' fiom April 18, 2019, to the present.
      During the course ofthe text conversation. "Mark" sent approximately 7 images depicting
      child pomography. Below is a description               of2   images sent by "Mark" via text message
      fiom telephone number     7 13   -494-3 44 I   :


      a) 123_f(f5).jpg- This is an image file depicting a minor male. rvho appears to be under
      the age of 12, being orally penetrated by another male's penis.
      b) f23_f(2).jpg- This is an image file depicting a minor male, who appears to be under
      the age of 12, with his erect penis as the tbcal point ofthe image.
8         During the course ofthe text conversation. "Mark" also sent several selfies of himself
      to SA Zubik, which after reviewing the images. your affiant can positively say that the
      adult male depicted in the images sent via the             KiK application   and the images of the adult
      male sent via text message are one in the same. "Mark" sent child pomography via text
      message to SA Zubik as recently as June 11. 2019.

9         In consideration of the above information. FBI Albany sened an administrative
      subpoena to   KiK in pursuit ofsubscriber information associated with the Kik user account.
      "umc1998".     A   response received               fiom KiK identified an email            account of
      cmark860? )'ahoo.com to be associated r.,i,ith the KiK account. KiK also provided several
      IP addresses to be associated with the account. The most recent being 99.65.26.22 onMay

      13,2019. which resolved back to AT&T Internet Service.
10.      Your affiant served an administrative subpoena to AT&T Internet Service in pursuit
      of subscriber informarion for the IP               addresses 99.65.26.22 on the date specified in
      paragraph 25- AT&T Intemet Service responded and provided the following subscriber
      information for IP address 99.65.26.22:




                                                            -1
       Case 4:19-cr-00523 Document 1 Filed on 06/24/19 in TXSD Page 5 of 5




                                    Name:
                           Subscriber           Mark Cottrell
                           Service Address:     11515 Burdine Street Apt 534
                           Houston, Texas 77035
                           Telephone#:          713-494-3441
                           Type of Service: U-Verse
                           Status:          Active
 11.     In consideration of the above information, FBI Albany served an administrative
     subpoena to   AT&T requesting subscriber informatici.i for the telephone number 713-494-
     3441. AT&T responded and identified Mark Cottrell. 11515 Burdine Street, Houston.
     Texas 77035, as the subscriber assigned the telephone number 713 -494-3441.
12.      On or about June 4, 2019, FBI Houston received a lead package containing the
     investigative details relevant to the investigation as described above. your Affiant
     subsequently revie*,ed all ofthe provided case materials to include the suspected files   of
     child pornography atkibuted to the Mega links that *'ere sent by the Kik user.,umc1998'.
     as rvell as the   child pomography sent via text message bet\\,een April 18, 2019. and the
     present. Your Affiant determined that the files. described in detail above in paragraphs 22

     and 24. depict child pomography as defined by Title 18, United States Code, Section 2256.

                                          CONCLUSION

t3      Based on all information set forth above, your Affiant believes there is probable cause

     to believe that between   April   18, 2019 and the present, Mark Wayne   COTTRELL. was in
     violation of Title 18 U.S.C. $ 2252A (a)(2)(B) by distributing child pornography material
     via KiK as well as via text message.




                                                        Ro
                                                        Special Agent. FBI

Subscribed and swom to telephonically       this_dav
                                               24th     of June 2019.



                                                 Dena Hanovice Palermo
                                                 United States Magistrate Judge


                                                   .+
